Citation Nr: 1828831	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury with headaches (TBI).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and excluding major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction over the claim is now with the RO in San Juan, Puerto Rico.

The Board has expanded the Veteran's PTSD claim to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, the Veteran's claim for service connection major depression was denied in a June 2015 RO decision.  As a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision, the decision became final.  As a result, the Board must exclude the condition to respect the finality of the June 2015 RO decision.


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA examination in June 2017; he did not offer good cause for his failure to report.

2.  The Veteran's traumatic brain injury has been characterized by headaches, but is otherwise asymptomatic.

3.  In September 2011, service connection for PTSD was denied by the RO; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

4.  Evidence received since the last final denial relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

5.  The Veteran has no current diagnosis of a mental health disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a TBI with headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (2017).

2.  The September 2011 RO decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3.  As the evidence received after the September 2011 decision is new and material, the requirements to reopen the claim for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and excluding major depression, have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Additionally, VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

The Board notes that the Veteran was informed in May 2016 that additional VA medical examinations were necessary for the Veteran's claims on appeal.  The examination was scheduled for June 14, 2017.  The Veteran missed his scheduled examination. 

In December 2017, the Veteran contacted VA to acknowledge that he missed his June 2017 VA examination.  The Veteran explained that he missed his scheduled examination because of "the hurricane" and that he would attend all future appointments.  As the Veteran's representative confirmed in March 2018 Brief, the hurricane the Veteran is referring to is Hurricane Maria, which devastated Puerto Rico.  However, according to a fact sheet provided by the National Weather Service, Hurricane Maria initially started affecting Puerto Rico on the afternoon of September 19, 2017.  There is no evidence of other hurricanes affecting Puerto Rico during or immediately before the Veteran's scheduled June 2017 VA examination.  Therefore, the Board finds that the evidence demonstrates that the referenced hurricane affected Puerto Rico approximately 3 months after the Veteran's appointment for a VA examination.  

Given the fact that the Veteran's reason for his failure to support is not supported by the available evidence, the Board is satisfied that his failure to report to the scheduled VA examination was without good cause.  See 38 C.F.R. § 3.655.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Increased Ratings

The Veteran has been assigned an initial noncompensable rating for his service-connected residuals of traumatic brain injury (TBI) under 38 C.F.R. § 4.124a, DC 8045.  Under this diagnostic code, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: emotional/behavioral, cognitive (which is common in varying degrees after a traumatic brain injury), and physical.  Each of these areas of dysfunction may require evaluation.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Board first addresses the extent of the Veteran's cognitive impairment which, as is relevant here, is defined as "decreased memory, concentration, attention, and executive functions of the brain."  The term "executive functions" includes factors such as goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  The extent of cognitive impairment is evaluated under the table contained in 38 C.F.R. § 4.124a, which addresses "Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

The table for evaluating cognitive impairment addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms, and provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, as well as a 5th level, the highest level of impairment, labeled "total."  These facets include memory, attention, concentration and executive function, judgment social interaction, orientation, motor activity, visual and spatial orientation, neurobehavioral effects, communication, consciousness, and other "subjective symptoms."  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

When a veteran displays subjective symptoms, such symptoms should be applied to this table, unless the symptoms may be evaluated under another diagnostic code.  For example, if there are any emotional or behavioral symptoms that have been clinically diagnosed, such symptoms should be evaluated under the schedule of ratings for mental disorders listed in 38 C.F.R. § 4.130.  Similarly, if the residuals of the TBI include other diagnosable symptoms such as (but not limited to) motor and sensory dysfunction, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, or any other disorders, they should be evaluated under the appropriate diagnostic code, and then combined under 38 C.F.R. § 4.25.

After a review of the evidence, the Board finds that a compensable rating is not warranted.  The Veteran underwent a VA examination for residuals of his TBI in March 2014.  During that examination, he exhibited a highest facet of cognitive impairment of 0, equivalent to a noncompensable rating.  Specifically, he exhibited normal memory, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effect, communication, and consciousness.  Additionally, his subjective symptoms, which include occasional headaches along with moments of depression and anxiety, do not interfere with work, activities of daily living, family, and relationships.  When utilizing the chart titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," he demonstrated Level 0 impairment.  Therefore, he qualifies for a noncompensable percent rating on this basis.  

Next, as for whether the Veteran has any emotional or behavioral impairment, the Board notes that the Veteran reported moments of depression and anxiety.  However, there is insufficient evidence to demonstrate that this depression and anxiety is severe enough to warrant a distinct diagnosis with a separate evaluation.  Rather, the effects are already considered under the subjective symptoms criteria under the cognitive impairment analysis.  

Finally, as for any physical impairments resulting from the Veteran's TBI, the March 2014 VA examiner determined that the Veteran suffered headaches as secondary to his TBI, which constitutes a distinct and separate diagnosis.  Migraines are typically rated under 38 C.F.R. § 4.124a, DC 8100.  A 10 percent rating is warranted for characteristic prostrating attacks average one in 2 months over the last several months, but a noncompensable rating is warranted with less frequent attacks.  At his March 2014 migraine headaches VA examination, the Veteran reported headache pain localized to one side of the head which also manifests with sensitivity to sound.  The examiner determined that the Veteran suffered from no prostrating migraine headache attacks.  As a result, the Board has recharacterized the Veteran's TBI claim on appeal to include headaches, and has concluded that a separate evaluation is not warranted until the headaches are separately compensable.  

New and Material Evidence

The Veteran is asserting entitlement to service connection for PTSD.  The claim was previously denied by the RO in September 2011.  The Board finds that reopening of the claim is warranted.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The Veteran's claim for service connection for PTSD was previously denied by the RO in a September 2011 decision.  The claim was denied because the evidence of record did not demonstrate that the Veteran had been diagnosed with PTSD.  He did not appeal the latter decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, the Veteran submitted a letter from a physician describing a multitude of symptoms such as nervousness, anxiety, and irritability.  Additionally, the physician stated that the Veteran had PTSD.  As the letter suggests that the Veteran has a current diagnosis of PTSD, reopening of the claim is warranted at this time.

Service Connection

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD and excluding major depression.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to his claim.  In September 2011, the Veteran underwent a VA examination to determine whether he had PTSD or any other psychiatric disorder.  However, the examiner noted a normal mental status examination with the exception of mildly impaired immediate memory.  The Veteran recounted how he liked to sail, work around the house, walk the beach, and visit friends.  There was also no history of mental treatment before the military, during the military, or after the military.  Therefore, the examiner concluded that the Veteran had no diagnosable mental health issues.  

The Board acknowledges the January 2014 letter from a physician in Puerto Rico noting a diagnosis of PTSD.  The physician cited a multitude of symptoms.  These symptoms include, but are not limited to, nervousness, anxiety, irritability, impaired impulse control, frequent crying spells, and total isolation.  The physician then notes a medical diagnosis of PTSD.  However, when VA scheduled an examination for the Veteran, the Veteran failed to show without good cause as is discussed previously.  Under 38 C.F.R. §§ 3.304(f) and 4.125(a), a PTSD diagnosis must conform to DSM-5 or be supported by the findings on the examination report.  The Board finds that the January 2014 report was conclusory and not compliant therewith.  Further, as discussed before, the Veteran failed to report to his scheduled VA examination without good cause.  Therefore, service connection is not warranted for PTSD.

The Board notes that while the letter from the physician in Puerto Rico was sufficient to trigger VA's duty to obtain a VA examination, the letter alone is of questionable evidentiary value.  The physician listed mental health symptoms, but provided no explanation as to how these symptoms led to a diagnosis of PTSD.  As the record contains no record of mental health treatment, it is unclear what the physician's basis is.  As a result, the Board assigns the physician's statement no probative value.

By contrast, the Board assigns great probative value to the September 2011 VA examiner's report, wherein he explained that the Veteran denied any mental health diagnosis or treatment before, during, or after service, and that the record showed no such diagnosis or treatment.  Further, upon examination, the September 2011 VA examiner found that the Veteran does not have a mental health diagnosis.

In light of the above and in conclusion, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the probative evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

An initial compensable rating for residuals of a traumatic brain injury is denied.

New and material evidence having been submitted, the application to reopen a claim for entitlement to service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder, to include PTSD and excluding major depression, is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


